United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.E., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, FEDERAL CORRECTIONAL
INSTITUTION, Fort Worth, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0452
Issued: July 22, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On December 26, 2018 appellant, through counsel, filed a timely appeal from a
November 30, 2018 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish permanent
impairment of his right lower extremity, warranting a schedule award.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances of the case
as set forth in the prior Board decision are incorporated herein by reference. The relevant facts are
as follows.
On June 2, 1986 appellant, then a 24-year-old correctional officer, filed a traumatic injury
claim (Form CA-1) alleging a left knee injury on that date when he lost his footing and landed on
his left knee while in the performance of duty.4 By decision dated July 11, 2013, OWCP accepted
appellant’s claim for closed fracture of the right upper end tibia and fibula and right injury to the
peroneal nerve.
On September 5, 2013 appellant filed a claim for a schedule award (Form CA-7).
By decision dated September 9, 2013, OWCP denied the schedule award claim finding that
the medical evidence of record established that appellant’s right knee conditions had not reached
maximum medical improvement (MMI) and that he sustained a new right knee work injury due to
factors of his federal employment. OWCP recommended that he file an occupational disease claim
(Form CA-2) with supporting medical evidence for the new injury claim.
Appellant filed a second schedule award claim (Form CA-7) on December 17, 2014.
On February 11, 2015 appellant requested reconsideration of OWCP’s September 9, 2013
decision and submitted additional medical evidence. OWCP, by decision dated April 1, 2016,
affirmed in part and modified in part its prior decision finding that the medical evidence submitted
established that appellant had reached MMI. It found, however, that the weight of the medical
evidence rested with the opinion of Dr. Mysore Shivaram, a Board-certified orthopedic surgeon
and an OWCP referral physician, and Dr. Eric M. Orenstein, a Board-certified orthopedic surgeon,
serving as an OWCP district medical adviser (DMA), who both had opined that he had zero
percent permanent impairment of the right lower extremity.
Appellant, through counsel, appealed to the Board on October 17, 2016. By decision dated
December 2, 2016, the Board affirmed the April 1, 2016 OWCP decision finding that the weight
of the medical evidence rested with the opinions of Dr. Shivaram and Dr. Orenstein and

3

Docket No. 16-1216 (issued December 2, 2016).

4

The present claim was assigned OWCP File No. xxxxxx926. Appellant has a prior claim for a February 19, 1993
traumatic injury, assigned OWCP File No. xxxxxx722, accepted for lumbar disc displacement. He also has a claim
for a September 6, 2003 traumatic injury, assigned OWCP File No. xxxxxx408. OWCP accepted the claim for left
shoulder tear. These claims have not been administratively combined.

2

established that appellant had no permanent impairment of his right lower extremity due to his
accepted employment-related conditions.
OWCP subsequently received a medical report dated May 12, 2017 by Dr. Neil Allen, a
Board-certified internist and neurologist, who conducted an impairment examination. Dr. Allen’s
examination of appellant’s right knee and lower leg found a stiff gait. He reported girth
measurements that included 52.5 centimeters (cm) for the right thigh, 48 cm for the left thigh, 41
cm for the right calf, and 4l.5cm for the left calf. Dr. Allen also reported knee circumference that
was 42.5 cm on the right and 41.5 cm on the left. He found moderate joint line tenderness on
palpation and tenderness and hypertonicity through the gastrocnemius/soleus musculature. There
was moderate/severe patellofemoral and primary knee joint (both medial and lateral crepitus) with
active range of motion (ROM). On neurovascular examination, popliteal pulses were intact
bilaterally. Soft touch and sharp/dull discrimination were intact over the lateral aspect of the knee
and lower and complete loss over the medial aspect of the knee, lower leg, and foot. Muscle
strength on the right (affected side) was +5/5 for quadriceps, gastrocnemius, and anterior tibialis
and on the left (unaffected side) was +5/5 for hamstrings, quadriceps, gastrocnemius, and anterior
tibialis. Dr. Allen reported ROM as 112 degrees (108 degrees, 111 degrees) of ﬂexion with pain,
-8 degrees (-5 degrees, -7 degrees) of extension on the right (affected side), 118 degrees of flexion
with pain, and -8 degrees of extension on the left (unaffected side). A posterior drawer and medial
collateral ligament and lateral collateral ligament stress tests were negative for joint laxity. A
Lachman’s test was also negative. Clinical studies included January 12, 2016 right knee x-rays
which was normal and revealed no evidence of deformity of the right proximal fibula. Overall,
excellent healing of the previously reported fracture of the head of the fibula was found. A
March 31, 1993 electromyogram/nerve conduction velocity (EMG/NCV) study of the bilateral
lower extremities was normal with the exception of mild slowing conduction velocities of the
posterior tibial nerves that were not felt to be clinically significant.
Dr. Allen utilized the diagnosis-based impairment (DBI) rating method of the sixth edition
of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(A.M.A., Guides)5 to calculate appellant’s right knee permanent impairment. He found that, under
Table 16-2, page 511, Knee Regional Grid, a fracture of the upper end of the tibia and ﬁbula
represented a class one impairment with a default value of five percent impairment for proximal
tibial shaft fracture, nondisplaced with abnormal physical examination findings. Dr. Allen
referenced Table 16-6, page 516, and found a grade modifier 3 for functional history (GMFH). He
referenced Table 16-7, page 517, and assigned a grade modifier 2 for physical examination
(GMPE) with moderate palpatory ﬁndings consistently documented and supported by observed
abnormalities, stability, a negative Lachman’s test, moderate enlargement/deformity compared to
opposite, unaffected side, no motion deﬁcit, and no muscle atrophy. However, Dr. Allen excluded
clinical studies as a grade modifier (GMCS) from his net adjustment calculation, citing to page
521 because they had been used in the class placement.
Regarding permanent impairment of the peripheral nerve, Dr. Allen utilized Table 16-12,
pages 534 to 536, and found a class 1 impairment due to a superﬁcial peroneal nerve with a very
severe sensory deﬁcit that represented a default value of three percent impairment. Dr. Allen did
5

A.M.A., Guides (6th ed. 2009).

3

not assign a GMFH pursuant to Table 16.6, page 516. He cited Table 17-9, page 581, and assigned
a GMCS of zero because an EMG/NCV of the bilateral lower extremities was normal with the
exception of mild slowing conduction velocities of the posterior tibial nerves bilaterally, that were
not felt to be clinically signiﬁcant. Dr. Allen applied the net adjustment formula to find seven
percent permanent impairment of the right knee and four percent permanent impairment of the
peripheral nerve, for a combined right lower extremity permanent impairment of 11 percent due
to appellant’s accepted employment-related conditions.
On August 4, 2017 OWCP routed Dr. Allen’s report, a statement of accepted facts (SOAF),
and the case file to DMA Dr. Orenstein for review and a determination of permanent impairment
of appellant’s right lower extremity and his date of MMI.
In a report dated September 10, 2017, Dr. Orenstein indicated that he had reviewed the
SOAF and medical record. He referenced his prior opinion that appellant had no ratable permanent
impairment of the right lower extremity due to the accepted employment-related conditions.
Dr. Orenstein reviewed Dr. Allen’s May 12, 2017 report. He noted that although appellant’s right
knee x-rays were reported as negative, the severity of symptoms reported on the lower limb
questionnaire and pain disability questionnaire (PDQ) inventory were out of proportion for what
one would expect from a nondisplaced proximal fibular fracture that healed in anatomical
alignment six months post injury. Dr. Orenstein further noted that symptoms from the saphenous
nerve would be unrelated to a peroneal nerve injury and there was no evidence on an EMG/NCV
study of peroneal nerve damage. He recommended a right knee MRI scan to detect meniscal or
cartilage damage from arthritis that could be causing his current knee symptoms and would be
unrelated to the accepted employment-related conditions. Dr. Orenstein concluded that he stood
by his original opinion that appellant had no ratable employment-related permanent impairment of
the right lower extremity.
On December 1, 2017 OWCP requested that Dr. Orenstein submit an additional report
regarding the extent of appellant’s permanent impairment based on his review of a November 2,
2017 MRI scan report.
In a February 26, 2018 report, Dr. Orenstein again indicated that he had reviewed the
SOAF and medical record, including his prior March 21, 2016 report, the reports of Dr. Shivaram
and Dr. Allen, and diagnostic test results. He reiterated his prior finding regarding the discrepancy
between appellant’s negative right knee x-rays and the severity of symptoms reported on his lower
limb questionnaire and PDQ inventory. Dr. Orenstein also reiterated his finding that symptoms
from the saphenous nerve would be unrelated to a peroneal nerve injury as there was no evidence
of peroneal nerve damage on an EMG/NCV study. He indicated that although an October 13,
2017 right knee MRI scan revealed partial thickness cartilage loss and mild underlying
subchondral cystic change of the lateral trochlea, such findings did not result in permanent
impairment of appellant’s right lower extremity. Dr. Orenstein therefore concluded that his prior
opinion, that appellant had no permanent impairment of the right lower extremity, remained
unchanged.
By decision dated April 3, 2018, OWCP again denied appellant’s claim for a schedule
award, finding that Dr. Orenstein’s February 26, 2018 opinion constituted the weight of the

4

medical evidence and established that he had zero percent permanent impairment of the right lower
extremity.
On April 12, 2018 appellant, through counsel, requested a telephonic hearing with a
representative of OWCP’s Branch of Hearings and Review, which was held on
September 17, 2018.
In an addendum to his May 12, 2017 report, Dr. Allen indicated that he had reviewed
Dr. Orenstein’s impairment rating. He disagreed with Dr. Orenstein’s impairment rating
methodology, indicating that it was inconsistent with the sixth edition of the A.M.A., Guides.
Dr. Allen cited page 389 of the A.M.A., Guides, which provides that when a speciﬁc diagnosis
was not listed in the DBI grid, an examiner should identify a similar listed condition to be used as
a guide to the impairment calculation. He indicated that a proximal ﬁbular fracture was not a listed
diagnosis and, therefore, the most similar condition (regionally) was chosen, which was a proximal
tibial shaft fracture, nondisplaced, with abnormal examination findings. Dr. Allen maintained that
his diagnosis was then adjusted according to the A.M.A., Guides protocol described on page 3 of
his May 12, 2017 report. Regarding appellant’s peripheral nerve impairment, he indicated that
this was assessed and graded according to section 16.4a on page 532 of the A.M.A., Guides.
Dr. Allen indicated that there were four criteria considered when rating sensory deﬁcits, none of
which involved EMG testing. EMG ﬁndings were instead utilized as a “non-key” or adjustment
factor. Dr. Allen indicated that Dr. Orenstein inappropriately utilized appellant’s EMG ﬁndings
to find zero percent lower extremity permanent impairment rating. He related that the “key factor”
(basis of the impairment) when rating peripheral nerve impairment was objective ﬁndings,
speciﬁcally sensory and/or motor deﬁcit(s), not clinical study ﬁndings. Dr. Allen further related
that functional history and clinical studies (EMG ﬁndings) were used to modify the impairment
within a class rather than define the class itself. He indicated that sensory deﬁcits were
demonstrated, as noted within the examination portion of his report. Dr. Allen maintained that
corresponding impairment, based upon these ﬁndings, was calculated accurately and appropriately
based on the A.M.A., Guides. He reiterated the calculations he first presented in his May 12, 2017
report.
By decision dated November 30, 2018, an OWCP hearing representative affirmed the
April 3, 2018 decision, finding that Dr. Orenstein’s opinion was entitled to the weight of the
medical evidence.
LEGAL PRECEDENT
The schedule award provisions of FECA,6 and its implementing federal regulations,7 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

5

the A.M.A., Guides as the uniform standard applicable to all claimants.8 For decisions issued after
May 1, 2009, the sixth edition will be used.9
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to a DMA for an opinion concerning the nature and percentage of permanent
impairment in accordance with the A.M.A., Guides.10
FECA provides that, if there is disagreement between an OWCP-designated physician and
the employee’s physician, OWCP shall appoint a third physician who shall make an examination.11
For a conflict to arise, the opposing physicians’ viewpoints must be of “virtually equal weight and
rationale.”12
ANALYSIS
The Board finds that this case is not in posture for decision.
OWCP accepted appellant’s claim for closed fracture of the right upper end tibia and fibula
and right injury to the peroneal nerve as a result of his June 2, 1986 employment injury. In support
of his claim for a schedule award, appellant submitted a May 12, 2017 impairment evaluation from
Dr. Allen, a Board-certified internist and neurologist. Dr. Allen utilized the DBI method and found
7 percent permanent impairment of the right knee and 4 percent permanent impairment of the
peripheral nerve, for a combined total of 11 percent permanent impairment of the right lower
extremity.
In a September 10, 2017 report, Dr. Orenstein, the DMA, reviewed Dr. Allen’s May 12,
2017 report and disagreed with Dr. Allen’s impairment rating. While he found that appellant had
no permanent impairment of the right lower extremity, Dr. Orenstein recommended additional
diagnostic testing of the right knee. He recommended a right knee MRI scan to determine whether
there was meniscal or cartilage damage from arthritis that could be causing appellant’s current
knee symptoms, which would be unrelated to the accepted work conditions.
In a February 26, 2018 supplemental report, Dr. Orenstein reviewed diagnostic test results,
including an October 13, 2017 right knee MRI scan, which revealed partial thickness cartilage loss
and mild underlying subchondral cystic change of the lateral trochlea. He maintained that these
findings did not result in any permanent impairment of appellant’s right lower extremity.

8

Id. at § 10.404(a).

9
Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.6 (March 2017); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700,
Exhibit 1 (January 2010).
10

Id. at Chapter 2.808.6(e) (March 2017); see also Tommy R. Martin, 56 ECAB 273 (2005).

11

5 U.S.C. § 8123(a); A.R., Docket No. 18-0632 (issued October 19, 2018).

12

C.H., Docket No. 18-1065 (issued November 29, 2018).

6

Dr. Orenstein concluded that his prior opinion that appellant had no permanent impairment of the
right lower extremity remained unchanged.
In an addendum to his May 12, 2017 report, Dr. Allen reviewed Dr. Orenstein’s findings.
He disagreed with Dr. Orenstein’s impairment rating, contending that it was inconsistent with the
sixth edition of the A.M.A., Guides. In addition, he explained that, in accordance with the A.M.A.,
Guides, he used the diagnosis of proximal tibial shaft fracture, nondisplaced with abnormal
examination findings because proximal ﬁbular fracture was not a listed as a diagnosis under the
DBI method. Dr. Allen further explained that his peripheral nerve impairment rating was
calculated in accordance with the A.M.A., Guides as it was based on objective sensory deficit
findings. He reiterated the calculations from his May 12, 2017 report and opinion that appellant
had 11 percent permanent impairment of the right lower extremity.
The Board finds that there remains an unresolved conflict in the medical evidence between
Dr. Allen, appellant’s treating physician and DMA Dr. Orenstein regarding the extent, if any, of
appellant’s right lower extremity permanent impairment. Thus, pursuant to 5 U.S.C. § 8123(a),
the case will be remanded to OWCP for referral of appellant, together with the medical record and
an updated SOAF, to an appropriate Board-certified specialist for an impartial medical
examination to determine the extent and degree of appellant’s right lower extremity permanent
impairment in accordance with the sixth edition of the A.M.A., Guides.13 After such further
development as OWCP deems necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

13

G.W., Docket No. 17-0957 (issued June 19, 2017).

7

ORDER
IT IS HEREBY ORDERED THAT the November 30, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: July 22, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

8

